Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-6 & 8 recites the limitation "the elastic constant" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 cites “at least one elastic constant among elastic constants” for each of the material layer and the piezoelectric body, such that it is not clear whether “the elastic constant” refers to the material layer or the piezoelectric body, or which elastic constant of “at least one elastic constant” of the stated layer. It should be further noted that there is no requirement for the compared elastic constants to have the same indicia for rows and columns, such that specifying “the elastic constant” does not refer to the same elastic constant in each layer.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9-10, & 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kando et al. (US PGPub 20140152145), as cited by applicant.
As per claim 1:
Kando et al. discloses in Fig. 1:
An acoustic wave device ([0004]) comprising: 
a material layer (support layer 2, [0097]) with Euler angles (φ1 ,θ1 , ψ1) and an elastic constant at the Euler angles (φ1 ,θ1 , ψ1) that is represented by a 6x6 matrix with elements of Cij (an inherent feature of a silicon substrate, as is well-understood in the art);
a piezoelectric body (piezoelectric thin film 4) that includes first and second principal surfaces opposing each other (top and bottom), is laminated directly or indirectly on the material layer (as seen in Fig. 1A) so that the second principal surface on a material layer side and has Euler angles (φ2 ,θ2 , ψ2) , and has an elastic constant at the Euler angles (φ2 ,θ2 , ψ2) that is represented by the 6x6 matrix denoted above (an inherent feature of a LiTaO3 film, as disclosed by applicant); 
and an IDT electrode (5) disposed on at least one of the first principal surface and the second principal surface of the piezoelectric body; 
wherein at least one elastic constant among elastic constants C11 to C66 of the material layer not equal to 0 and at least one elastic constant among elastic constants C11 to C66 of the piezoelectric body not equal to 0 have opposite signs to each other (applicant discloses that both silicon and LiTaO3 have non-zero elastic constants as is well-understood in the art, such that the elastic constants of both materials may be described by a 6x6 matrix with non-zero elements. As Kando et al. discloses the range of Euler angles of LiTaO3 to include (0, 140, 0) ([0010]), the applicant discloses that the matrix elements of the elastic constant matrix of LiTaO3 discloses non-zero elements that include both positive and negative values (table 6). The matrix elements of the high resistivity silicon inherently feature at least one positive or one negative value. As such, at least one elastic constant among the non-zero elastic constants of the material layer (being positive or negative) must be opposite in sign to at least one elastic constant among the non-zero elastic constants of the LiTaO3, which features both negative and positive values).

As per claim 2:
	Kando et al. inherently discloses the subject matter of claim 2, as claim 2 is a recitation of the generally known method for rotating elastic constants according to Euler angles as a coordinate transformation method that the applicant admits is generally known in [0065], and a such does not provide a physical limitation, but is simply a mathematical method for coordinate transformation which may be applied to an elastic constant matrix, and as such does not carry patentable weight.

As per claim 7:
	Kando et al. inherently discloses:
at least a portion of a high-order mode excited by the IDT electrode propagates through both of the material layer and the piezoelectric body (Kando et al. discloses higher order modes comprising the components U1-3 that move through the piezoelectric material [0123], and thus some dispersion of higher order modes extends to the materials in contact with the piezoelectric body, due to material collisions).

As per claim 9:
	Kando et al. inherently discloses that 
the material layer is made of a high acoustic velocity material (silicon, [0097]) in which a bulk wave propagates at a higher acoustic velocity than an acoustic velocity of an acoustic wave propagating in the piezoelectric body (lithium tantalate, wherein it is well-known in the art that bulk waves propagate at higher velocities in silicon or aluminum nitride than in lithium tantalate).

As per claim 10:
	Kando et al. discloses that:
the material layer is made of a material other than a piezoelectric body ([0097]).

As per claim 13: 
	Kando discloses that the piezoelectric body has a thickness of egual to or smaller than about 10λ ([0166]).
	
As per claim 14:
	Kando et al. discloses the material layer is made of silicon ([0097]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kando et al. (US PGPub 20140152145), as cited by applicant, in view of Pelzel et al. (US PGPub 20170141750)
As per claim 11:
Kando et al. does not disclose the material layer is made of a single crystal.
Pelzel et al. discloses single-crystal silicon as an art-recognized material used for support substrate wafers ([0133]) for the formation of piezoelectric materials such as lithium tantalate ([0042]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the silicon wafer of Kando et al. to be formed as a single crystal material as a specific construction of silicon that is well-known in the art to be used as a support substrate, as taught by Pelzel ([0133]).
	
As per claim 12:
	Kando does not disclose: 
the piezoelectric body is made of a single crystal.
	Pelzel et al. discloses:
Lithium tantalate may be formed as a single crystal (epitaxially grown, [0042]) piezoelectric crystal.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the lithium tantalate of Kando to be formed as a single crystal using an epitaxial method to improve the quality of the piezoelectric material, as taught by Pelzel ([0039]).


Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kando et al. (US PGPub 20140152145), as cited by applicant, in view of Grannen et al. (US PGPub 20150326200).
As per claim 15:
	Kando does not disclose: 
a low acoustic velocity film which is disposed between the material layer and the piezoelectric body, and in which a bulk wave propagates at a lower acoustic velocity than the acoustic velocity of the acoustic wave propagating in the piezoelectric body.	
Grannen et al. discloses:
Lamb wave resonators ([0059]) may be formed with an acoustic reflector (260) comprising a stack of deposited layers of SiN and SiO2 ([0054]) as an alternative to a cavity or recess (162).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the cavity of Kando with an acoustic reflector as per Fig. 2 of Grannen as an alternative confinement structure able to provide the same function as taught by Grannen, both being recognized as acoustic reflectors).
	As a consequence of the combination, a low acoustic velocity film (SiO2) which is disposed between the material layer and the piezoelectric body, and in which a bulk wave propagates at a lower acoustic velocity than the acoustic velocity of the acoustic wave propagating in the piezoelectric body (as admitted by applicant).

As per claim 16:
	Kando does not disclose:
		the low acoustic velocity film is a silicon oxide film.
Grannen et al. discloses:
Lamb wave resonators ([0059]) may be formed with an acoustic reflector (260) comprising a stack of deposited layers of SiN and SiO2 ([0054]) as an alternative to a cavity or recess (162).
	As a consequence of the combination of claim 15, the low acoustic velocity film is a silicon oxide film.

As per claim 17:
	Kando does not disclose:
the low acoustic velocity film has a thickness of equal to or smaller than about 2λ.
Grannen et al. discloses:
Lamb wave resonators ([0059]) may be formed with an acoustic reflector (260) comprising a stack of deposited layers of SiN and SiO2 ([0054]) as an alternative to a cavity or recess (162), wherein the layer thicknesses may be ≤2λ ([0053]).
	As a consequence of the combination of claim 15, the low acoustic velocity film has a thickness of equal to or smaller than about 2λ.

As per claim 18:
	Kando does not disclose:
a high acoustic velocity film which is laminated between the low acoustic velocity film and the material layer, and in which a bulk wave propagates at a higher acoustic velocity than the acoustic velocity of the acoustic wave propagating in the piezoelectric body.
Grannen et al. discloses:
Lamb wave resonators ([0059]) may be formed with an acoustic reflector (260) comprising a stack of deposited layers of SiN and SiO2 ([0054]) as an alternative to a cavity or recess (162).
As a consequence of the combination of claim 15, a high acoustic velocity film (SiN) which is laminated between the low acoustic velocity film and the material layer (layer 222 is the higher acoustic impedance layer, and 223 is the lower acoustic impedance layer), and in which a bulk wave propagates at a higher acoustic velocity than the acoustic velocity of the acoustic wave propagating in the piezoelectric body (being SiN).

As per claim 19
	Kando does not disclose:
		the high acoustic velocity film is a silicon nitride film.
	Grannen et al. discloses:
Lamb wave resonators ([0059]) may be formed with an acoustic reflector (260) comprising a stack of deposited layers of SiN and SiO2 ([0054]) as an alternative to a cavity or recess (162).
	As a consequence of the combination of claim 15, the high acoustic velocity film is a silicon nitride film.

As per claim 20
	Kando does not disclose:
a film thickness of the silicon nitride film is equal to or greater than about 0.25λ, and equal to or smaller than about 0. 55λ.
	Grannen et al. discloses:
Lamb wave resonators ([0059]) may be formed with an acoustic reflector (260) comprising a stack of deposited layers of SiN and SiO2 ([0054]) as an alternative to a cavity or recess (162), wherein the layer thicknesses may be 0.5λ ([0053]).
	As a consequence of the combination of claim 15, a film thickness of the silicon nitride film is equal to or greater than about 0.25λ, and equal to or smaller than about 0. 55λ.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843